DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are rejected under 35 U.S.C. 103 as being unpatentable over Piazza et al. (US 20200033228), hereinafter referred to as ‘Piazza’ and Ji et al. (US 20190265421), hereinafter referred to as ‘Ji’.

	Regarding Claim 1, Piazza discloses the waveguide (the waveguide 80 is an integrated waveguide [0061]) is fabricated on a surface of the substrate (an optical device under test (DUT) disposed over the substrate; and an optical input circuit disposed over the substrate, the optical input circuit including a first plurality of inputs each configured to transmit a respective optical test signal of a plurality of optical test signals, where each of the plurality of optical test signals includes a respective dominant wavelength of a plurality of dominant wavelengths, and an output coupled to an input waveguide of the optical DUT [0171]), the optical signal is configured to reflected upward out of the surface of the substrate from the waveguide or to reflected to the waveguide from above the substrate, the waveguide is coupled to an optoelectronic circuit (The combined optical test signal is transmitted to optical DUT 10 through a waveguide 80 to input 532 of optical DUT 10. As before, if optical DUT 10 produces an optical response to the combined optical test signal, then photonic testing device 501 may include an optical output circuit 550 optically coupled to optical DUT 10 at an output 536. The optical output circuit 550 may receive a combined optical response signal at an input 556 which may be separated within another optical coupler 54 into two optical response signals [0077]), the optoelectronic circuit is configured to emit an optical signal to the waveguide or to receive and process an optical signal received from the input waveguide (The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064]) the testing is performed using a tester comprising an electrical probe head and an optical probe head (photonic testing device 1301 includes an optical DUT ii that receives an optical test signal and generates a non-optical response. For example, optical DUT 11 generates an electrical response in one embodiment [0130]).
	However, Piazza does not disclose a sacrificial upturned mirror comprising a reflective layer disposed on a mirror base on a substrate, the mirror base comprises a mirror profile configured to reflect an optical signal from a waveguide or to the waveguide, wherein the optoelectronic circuit is configured to emit an optical signal to the sacrificial upturned mirror or to receive and process an optical signal received from the input waveguide coming from the sacrificial upturned mirror, the sacrificial upturned mirror is configured for testing the optoelectronic circuit, the sacrificial upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.
	Nevertheless, Ji discloses a sacrificial upturned mirror (… the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]), a reflective layer disposed on a mirror base on a substrate (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]), the mirror base comprises a mirror profile configured to reflect an optical signal (and a probe mirror reflecting the optical signal, reflected by the first reflection mirror, to be propagated to the first optical coupling element [0006]; The first mirror 162 and the fourth mirror 168 may reflect an optical signal transferred from the third substrate S3, disposed on an upper portion [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include a sacrificial upturned mirror comprising a reflective layer disposed on a mirror base on a substrate, the mirror base comprises a mirror profile configured to reflect an optical signal from a waveguide to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the sacrificial upturned mirror to be removed in a subsequent fabrication step after the testing step to bring to full functionality while designating a difference between the wafer level testing process and the die singulation. 

	Regarding Claim 2, Piazza and Ji discloses the claimed invention discussed in claim 1.
	Piazza discloses optical signals transferred between the optical probe head (testing the photonic device includes transmitting the combined optical test signal through the output to an input waveguide of an optical device under test (DUT), the optical DUT being located on the substrate [0168]).
	However, Piazza does not disclose the mirror profile is configured to optimize optical signals transferred between the optical probe head the sacrificial upturned mirror.
	Nevertheless, Ji discloses the upturned mirror (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the mirror profile is configured to optimize optical signals transferred between the optical probe head the sacrificial upturned mirror to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.

Regarding Claim 3, Piazza and Ji discloses the claimed invention discussed in claim 1.

However, Piazza does not disclose the mirror profile comprises a curve or a straight profile.
Nevertheless, Ji discloses the mirror profile comprises a curve or a straight profile (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the mirror profile comprises a curve or a straight profile to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.

Regarding Claim 4, Piazza and Ji discloses the claimed invention discussed in claim 1.

Piazza discloses the optoelectronic circuit is configured to emit an optical signal to the waveguide (The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064]) the electrical probe head comprises electrical probes (photonic testing device 1301 includes an optical DUT ii that receives an optical test signal and generates a non-optical response. For example, optical DUT 11 generates an electrical response in one embodiment [0130]), the electrical probes (photonic testing device 1301 includes an optical DUT ii that receives an optical test signal and generates a non-optical response. For example, optical DUT 11 generates an electrical response in one embodiment [0130]), receiving an optical signal generated by the optoelectronic circuit during the testing process ((The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064]), the tester is configured to process the optical signal for testing the optoelectronic circuit (testing the photonic device includes measuring a response of the optical DUT to the combined optical test signal. Optionally, if the response of the optical DUT is an optical response, additional steps of transmitting a combined optical response signal through an output waveguide of the optical DUT to an input of an optical output circuit [0169]).  
However, Piazza does not disclose emitting an optical signal to the upturned mirror, the upturned mirror receives an optical signal generated by the optoelectronic circuit during the testing process and the optical probe head comprises an optical detector, and the optical detector is configured to be aligned.
Nevertheless, Ji discloses emitting an optical signal to the upturned mirror (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]), the optical probe head comprises an optical detector (a photodetector to detect the optical signal propagating in the waveguide to be output to the second optical coupling element [0006]), the upturned mirror receives an optical signal generated by the optoelectronic circuit (and a probe mirror reflecting the optical signal, reflected by the first reflection mirror, to be propagated to the first optical coupling element [0006]; The first mirror 162 and the fourth mirror 168 may reflect an optical signal transferred from the third substrate S3, disposed on an upper portion [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include emitting an optical signal to the upturned mirror, the upturned mirror receiving an optical signal generated by the optoelectronic circuit during the testing process to reflect an optical signal from a waveguide to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the optical probe head comprises an optical detector and the optical detector to be aligned with the upturned mirror to receive optical signals and send electrical signals and improve the functionality of the apparatus.

Regarding Claim 5, Piazza and Ji discloses the claimed invention discussed in claim 1.

Piazza discloses the optoelectronic circuit is configured to receive and process an optical signal received from the input waveguide (The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064]), the electrical probe head (photonic testing device 1301 includes an optical DUT ii that receives an optical test signal and generates a non-optical response. For example, optical DUT 11 generates an electrical response in one embodiment [0130]), the tester is configured to measure an electrical signal from the optoelectronic circuit for testing the optoelectronic circuit, the electrical signal is generated in response to the optical signal received by the optoelectronic circuit from the optical probe head (optical DUT 11 generates an electrical response [0130]; testing the photonic device includes measuring a response of the optical DUT to the combined optical test signal. Optionally, if the response of the optical DUT is an optical response, additional steps of transmitting a combined optical response signal through an output waveguide of the optical DUT to an input of an optical output circuit [0169]).  
However, Piazza does not disclose the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process and the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process.
Nevertheless, Ji discloses the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process to activate the sending devices to emit an optical signal and improve the functionality of the apparatus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process to activate the sending devices and improve the functionality of the apparatus.

Regarding Claim 6, Piazza and Ji discloses the claimed invention discussed in claim 1.

	Piazza discloses the optoelectronic circuit (as discussed above).
However, Piazza does not disclose the sacrificial upturned mirror is fabricated in an area between a first portion and a second portion, wherein first portion comprises the optoelectronic circuit, wherein the second portion comprises a neighbor optoelectronic circuit.
	Nevertheless, Ji discloses the upturned mirror is fabricated in an area between a first portion and a second portion wherein first portion comprises the optoelectronic circuit (Fig. 3; The first reflection mirror 162 and the second reflection mirror 168 may be in recesses in the first insulating layer 112 and the second insulating layer 114 of an upper surface of the first substrate S1, and may be concave mirrors [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the sacrificial upturned mirror is fabricated in an area between a first portion and a second portion, wherein first portion comprises the optoelectronic circuit, wherein the second portion comprises a neighbor optoelectronic circuit to maintain the presence of a sacrificial upturned mirror after testing and improve the functionality of the apparatus.

Regarding Claim 7, Piazza and Ji discloses the claimed invention discussed in claim 1.

	Piazza discloses the optoelectronic circuit (as discussed above).
However, Piazza does not disclose the sacrificial upturned mirror is fabricated in an area configured to be cut during a separation of the optoelectronic circuit.
Nevertheless, Ji discloses disclose the upturned mirror is fabricated in an area configured to be cut during a separation of the optoelectronic circuit (Fig. 3; The first reflection mirror 162 and the second reflection mirror 168 may be in recesses in the first insulating layer 112 and the second insulating layer 114 of an upper surface of the first substrate S1, and may be concave mirrors [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the sacrificial upturned mirror is fabricated in an area configured to be cut during a separation of the optoelectronic circuit to maintain its presence after testing and improve the functionality of the apparatus.

	Regarding Claim 8, Piazza discloses an optoelectronic circuit comprising an optoelectronic circuit (The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064]), the optoelectronic circuit (as discussed above) or a receiver circuit configured to receive and process an optical signal received from an input waveguide (The electro-optical receiver circuit 56 may be a specific example of an optical DUT 10 as previously described. PSR 1611 may include a first PSR output waveguide 1615 and a second PSR output waveguide 1617 which may each be optically coupled to a respective wavelength demultiplexer 58 as illustrated [0140]),  the testing is performed using a tester comprising an electrical probe head and an optical probe head (optical DUT 11 generates an electrical response [0130]; testing the photonic device includes measuring a response of the optical DUT to the combined optical test signal. Optionally, if the response of the optical DUT is an optical response, additional steps of transmitting a combined optical response signal through an output waveguide of the optical DUT to an input of an optical output circuit [0169]).
	However, Piazza does not disclose at least one of the output waveguide is optically coupled to a first upturned mirror, or the input waveguide is optically coupled to a second upturned mirror, the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit to the output waveguide, the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit, the first and second upturned mirrors are configured for testing the optoelectronic circuit and the first or second upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.
	Nevertheless, Ji discloses comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]) a first upturned mirror, a second upturned mirror, the first upturned mirror is configured to send upward an optical signal, the second upturned mirror is configured to receive from upward an optical signal (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]), the first and second upturned mirrors are configured for testing the optoelectronic circuit (and a probe mirror reflecting the optical signal, reflected by the first reflection mirror, to be propagated to the first optical coupling element [0006]; The first mirror 162 and the fourth mirror 168 may reflect an optical signal transferred from the third substrate S3, disposed on an upper portion [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include at least one of the output waveguide is optically coupled to a first upturned mirror, or the input waveguide is optically coupled to a second upturned mirror and the first and second upturned mirrors are configured for testing the optoelectronic circuit to reflect an optical signal from a waveguide to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit to the output waveguide, the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit to activate the sending devices and receive signals from sending devices while improving the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include and the first or second upturned mirror is configured to full functionality while designating a difference between the wafer level testing process and the die singulation.

Regarding Claim 9, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses at least one of an output coupler (The optical output circuit 550 may receive a combined optical response signal at an input 556 which may be separated within another optical coupler 54 into two optical response signals [0077]), the output coupler is configured to house a first optical fiber for coupling to the output waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48 [0078]), the output coupler is disposed on the output waveguide or an coupler (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076]), the coupler is configured to house a second optical fiber for coupling to the input waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48 [0078]), the input coupler is disposed on the input waveguide or on the second upturned mirror (the optical output circuit including an input coupled to an output waveguide of the optical DUT [0172]).
However, Piazza does not disclose the first upturned mirror and the second upturned mirror.
Nevertheless, Ji discloses the first upturned mirror and the second upturned mirror (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the first upturned mirror and the second upturned mirror to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.

Regarding Claim 10, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses the optoelectronic circuit (as discussed above), the electrical probe head (as discussed above), the output waveguide (as discussed above), and the optical probe head is configured to receive the optical signal (as discussed above).
However, Piazza does not disclose an emitter circuit configured to emit an optical signal to an output waveguide, the output waveguide is optically coupled to the first upturned mirror, the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror, the optical probe head is configured to receive the optical signal from the first upturned mirror for testing the emitter circuit.
Nevertheless, Ji discloses an emitter circuit configured to emit an optical signal to an output waveguide (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]), the output waveguide is optically coupled to the upturned mirror (as discussed above), the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]), receive the optical signal from the first upturned mirror for testing the emitter circuit ( as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include an emitter circuit configured to emit an optical signal to an output waveguide, the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror to receive, send, intersect, and guide optical signals for testing and improve the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, the output waveguide is optically coupled to the first upturned mirror, the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror to guide the optical signal to the mirror, send an electrical signal to the emitter, and the first upturned mirror intersects and reflects optical signals while improving the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the optical probe head to receive the optical signal from the first upturned mirror for testing the emitter circuit to evaluate the functionality of the emitter and ensuring the production of optical signals while improving the accuracy of the apparatus.

Regarding Claim 11, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide (The electro-optical receiver circuit 56 may be a specific example of an optical DUT 10 as previously described. PSR 1611 may include a first PSR output waveguide 1615 and a second PSR output waveguide 1617 which may each be optically coupled to a respective wavelength demultiplexer 58 as illustrated [0140]), the optical probe head is configured to send an optical signal (optical DUT 11 generates an electrical response [0130]; testing the photonic device includes measuring a response of the optical DUT to the combined optical test signal. Optionally, if the response of the optical DUT is an optical response, additional steps of transmitting a combined optical response signal through an output waveguide of the optical DUT to an input of an optical output circuit [0169]), the electrical probe head is configured to contact (optical DUT 11 generates an electrical response [0130]; testing the photonic device includes measuring a response of the optical DUT to the combined optical test signal. Optionally, if the response of the optical DUT is an optical response, additional steps of transmitting a combined optical response signal through an output waveguide of the optical DUT to an input of an optical output circuit [0169]) the receiver circuit to cause the receiver circuit to receive and process the optical signal received to the input waveguide (as discussed above), the tester is configured to measure a response from the receiver circuit based on the processed optical signal (as discussed above).
	However, Piazza does not disclose the input waveguide is optically coupled to the second upturned mirror, the optical probe head is configured to send an optical signal to the second upturned mirror, the electrical probe head is configured to contact the receiver circuit to cause the receiver circuit to receive and process the optical signal received from the second upturned mirror to the input waveguide.
	Nevertheless, Ji discloses the second upturned mirror (as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the input waveguide is optically coupled to the second upturned mirror to guide optical signals in the direction of the second upturned mirror while improving the accuracy of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the optical probe head to send an optical signal to the second upturned mirror, the electrical probe head is configured to contact the receiver circuit to cause the receiver circuit to receive and process the optical signal received from the second upturned mirror to the input waveguide to guide optical signals to obtain performance information while improving the accuracy of the apparatus.

Regarding Claim 12, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses the optoelectronic circuit (as discussed above), the output waveguide is optically coupled (as discussed above), the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide (as discussed above), the electrical probe head (as discussed above), the optical probe head is configured to receive the first optical signal (as discussed above), the tester is configured to measure a response from the receiver circuit based on the processed second optical signal the tester is configured to measure a response from the receiver circuit (as discussed above).
However, Piazza does not disclose an emitter circuit configured to emit an optical signal to an output waveguide, the output waveguide is optically coupled to the first upturned mirror, the second upturned mirror, the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit a first optical signal to the output waveguide to the first upturned mirror, the optical probe head is configured to receive the first optical signal from the first upturned mirror, to the second upturned mirror, the receiver circuit to cause the receiver circuit to receive and process the second optical signal received from the second upturned mirror to the input waveguide, the tester is configured to measure a response from the receiver circuit based on the processed second optical signal.
Nevertheless, Ji discloses  an emitter circuit configured to emit an optical signal (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]), the upturned mirror (as discussed above), the upturned mirror (as discussed above), the emitter circuit to cause the emitter circuit to emit a first optical signal to the output waveguide to the first upturned mirror (as discussed above), the upturned mirror (as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include an emitter circuit configured to emit an optical signal to an output waveguide, the output waveguide is optically coupled to the first upturned mirror, the second upturned mirror, the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit a first optical signal to the output waveguide to the first upturned mirror, the optical probe head is configured to receive the first optical signal from the first upturned mirror, the receiver circuit causes the receiver circuit to receive and process the second optical signal received from the second upturned mirror to the input waveguide, and the tester is configured to measure a response from the receiver circuit based on the processed second optical signal to send, guide, and receive optical signals to obtain performance information from circuit components while improving the accuracy of the apparatus.

Regarding Claim 13, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses a multiplexor (For example, optical input circuit 1620 includes four optical grating couplers 40, two 1×2 multiplexing devices 52 and a PRS/C 60 [0137]), the electrical probe head (as discussed above), the optical probe head is configured to receive the composite optical signal (as discussed above).
However, Piazza does not disclose the emitter circuit comprises multiple laser devices coupled to a multiplexor to generate a composite optical signal, the emitter circuit causes the multiple laser devices to emit multiple individual optical signals having different wavelengths, and the optical probe head is configured to receive the composite optical signal.
	Nevertheless, Ji discloses the emitter circuit comprises a laser device, the emitter circuit causes the laser device to emit multiple individual optical signals having different wavelengths (FIG. 1, in example embodiments, the light source 140 may include a plurality of light sources, emitting light having different wavelengths [0051]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include multiple laser devices coupled to a multiplexor to generate a composite optical signal to produce a variety of signals with different wavelengths while improving the accuracy of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the emitter circuit causes the multiple laser devices to emit multiple individual optical signals having different wavelengths to adhere to the differences between optical components in the circuit while improving the accuracy of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the optical probe head is configured to receive the composite optical signal to guide optical signals to enable the production of different wavelengths while improving the functionality of the apparatus.

Regarding Claim 14, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses the optical probe head is configured to generate a composite optical signal (as discussed above), the receiver circuit to receive the composite optical signal (as discussed above), the electrical probe head (as discussed above) is configured to contact the receiver circuit to cause the demultiplexor to generate multiple individual optical signals having different wavelengths (the first dominant wavelength and the second dominant wavelength is greater than the −1 dB bandwidth of the first optical grating coupler [0189]).

Regarding Claim 15, Piazza and Ji discloses the claimed invention discussed in claim 8.

Piazza discloses the receiver circuit comprises an optoelectronic device (as discussed above), the electrical probe head (as discussed above), the optical probe head is configured to receive the optical signal (as discussed above), the optical probe head is configured to generate an optical signal (as discussed above), the electrical probe head is configured to contact the receiver circuit to cause the optoelectronic device to process the optical signal and to generate an electrical signal corresponded to the optical signal (as discussed above), the tester is configured to measure the electrical signal (as discussed above).
However, Piazza does not disclose the emitter circuit comprises a laser device and contacting the emitter circuit to cause the laser device to emit a first optical signal.
Nevertheless, Ji discloses the emitter circuit comprises a laser device (as discussed above) and the emitter circuit to cause the laser device to emit an optical signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the emitter circuit comprises a laser device and contacting the emitter circuit to cause the laser device to emit a first optical signal to have a coherent and focused beam as the first signal while improving the functionality of the apparatus.

Regarding Claim 16, Piazza and Ji discloses the claimed invention discussed in claim 8.
Piazza discloses the output waveguide (the optical output circuit including an input coupled to an output waveguide of the optical DUT [0172]).
However, Piazza does not disclose at least one of the output waveguide or the input waveguide is patterned on a stack of SiON layers.
Nevertheless, Ji discloses SiON layer (The support substrate 111 and the optical core layer 113 may include a semiconductor material, … may be formed of an insulating material, e.g., silicon oxide [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include at least one of the output waveguide or the input waveguide is patterned on a stack of SiON layers to have good optical transmission and low optical signal while improving the functionality of the apparatus.

Regarding Claim 17, Piazza discloses an optoelectronic circuit (The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064])  fabricated on a substrate (In one embodiment, the optical input circuit 120 and the optical DUT 10 are disposed on a same surface of the wafer substrate 12 [0041]), optoelectronic circuit comprising an optoelectronic circuit (The output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80 [0064]), output waveguide (An output waveguide 1716 of the wavelength multiplexer 68 may be advantageously configured to function as both an output of the optical DUT at the wafer level before the dicing process and as an output waveguide for a final coupling system at the die level after the dicing process [0147]), or a receiver circuit configured to receive and process an optical signal received from an input waveguide (Photonic testing device 1901 further includes an optical input circuit 1920 and an optical output circuit 1930. Photonic testing device 1901 is similar to photonic testing device 1801 of FIGS. 18A and 18B except that photonic testing device 1901 includes an optical coupler 54 between the optical input and output circuits and the die area 1904. As with photonic testing device 1801, an input waveguide 1912 of the electro-optical receiver 56 may be advantageously configured to function as both an input of the optical DUT at the wafer level and as an input waveguide [0154]), and the testing is performed using a tester comprising an electrical probe head and an optical probe head (optical DUT 11 generates an electrical response [0130]; testing the photonic device includes measuring a response of the optical DUT to the combined optical test signal. Optionally, if the response of the optical DUT is an optical response, additional steps of transmitting a combined optical response signal through an output waveguide of the optical DUT to an input of an optical output circuit [0169]).
However, Piazza does not disclose at least one of an emitter circuit configured to emit an optical signal to an output waveguide, one or more upturned mirrors, at least one of a first upturned mirror of the one or more upturned mirrors is optically coupled, the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide, the second upturned mirror is configured to receive from upward an optical signal to the input waveguide, the first and second upturned mirrors, and the upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.
Nevertheless, Ji discloses an emitter circuit configured to emit an optical signal to an output waveguide (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]), one or more upturned mirrors (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics [0037]), at least one of a first upturned mirror of the one or more upturned mirrors is optically coupled to the output waveguide, or a second upturned mirror of the one or more upturned mirrors is optically coupled to the input waveguide; the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]), the upturned mirror is configured to receive from an optical signal (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180 [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include at least one of an emitter circuit configured to emit an optical signal to an output waveguide, the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide, the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to have good optical transmission and low optical signal while improving the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide, the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to have good optical signal guidance between the input and the output while improving the functionality of the apparatus.

Regarding Claim 18, Piazza and Ji discloses the claimed invention discussed in claim 17.

Piazza discloses optoelectronic circuit further comprises at least one of an output coupler (The optical output circuit 550 may receive a combined optical response signal at an input 556 which may be separated within another optical coupler 54 into two optical response signals [0077]), the output coupler is configured to house a first optical fiber for coupling to the output waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48 [0078]), the output coupler is disposed on the output waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076] ]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48 [0078])), the input coupler is configured to house a second optical fiber for coupling to the input waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48 [0078]), the input coupler is disposed on the input waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076] ]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48 [0078]).
However, Piazza does not disclose the output coupler is disposed on the output waveguide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, to include the output coupler disposed on the output waveguide to transfer electrical signals by using light waves  while improving the functionality of the apparatus.

Regarding Claim 19, Piazza and Ji discloses the claimed invention discussed in claim 17.

Piazza discloses the optoelectronic circuit (as discussed above).
However, Piazza does not disclose multiple optoelectronic circuits are separated into individual optoelectronic circuits, the separation passes through at least one of the output waveguide, the one or more upturned mirrors, or the input waveguide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, to include multiple optoelectronic circuits and individual optoelectronic circuits where the separation passes through at least one of the output waveguide, the one or more upturned mirrors, or the input waveguide to have good optical signal transmission between multiple optoelectronic circuits while improving the performance and lowering the cost. 

Regarding Claim 20, Piazza and Ji discloses the claimed invention discussed in claim 17.

Piazza discloses each optoelectronic circuit is fabricated on a separate portion of the substrate (as discussed above). 
However, Piazza does not disclose the one or more upturned mirrors are fabricated in an area between two adjacent portions housing two adjacent optoelectronic circuits.
Nevertheless, Ji discloses the one or more upturned mirrors are fabricated in an area between two adjacent portions (Fig. 3;the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3 [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, to include one or more upturned mirrors are fabricated in an area between two adjacent portions housing two adjacent optoelectronic circuits to have good optical transmission between two adjacent portions while improving the functionality of the apparatus.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Naoki Kimura (20020048431) discloses a folded mirror on semiconductor substrate.
Glenn Leedy (US20170330876) discloses optical waveguides in an optoelectronic circuit with a semiconductor substrate.
Matthew Traverso (US10877219) discloses optical signals with waveguides and a mirror to redirect light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863